Citation Nr: 1633791	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-22 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a videoconference hearing in March 2016 in accordance with a July 2013 request.  However, the Veteran did not report to that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).

On January 4, 2016, the Veteran's representative notified VA of his withdrawal from his representation of the Veteran before the VA.  The notice indicates that the Veteran was provided with a copy of the notice of withdrawal.  In a July 2016 letter, the Veteran was informed by VA of the withdrawal of representation and that he was therefore unrepresented.  The Veteran was asked to provide clarification as to whether he wanted to appoint another representative or to represent himself.  To date, the Veteran has not responded to the July 2016 letter.  As a result, the Veteran is currently unrepresented for purposes of this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records, and the VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an adequate VA medical examination and opinion.  The Veteran was afforded a VA examination through QTC medical services for sleep apnea in April 2012.  The examiner opined that it is less likely as not that the Veteran's obstructive sleep apnea or any lung condition is service related.  In so finding, the examiner addressed the Veteran's in-service complaint of shortness of breath, as well as the Veteran's June 1994, and July 1994, January 2010 medical records.  The examiner reasoned that while the Veteran complained of shortness of breath in service, that physical exams were normal, with clear lung and negative chest x-rays.  Further, the examiner stated that the Veteran did not have any other shortness of breath, or lung complaint while on active duty.  Additionally, the examiner noted that the separation physical shows that the Veteran was in good health.

The Board finds that April 2012 VA examination and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  

Initially, the Board notes that the disability benefits questionnaire (DBQ) used by the VA examiner was not intended to be used to evaluate sleep apnea.  In fact, the form specifically states that if a Veteran "is diagnosed with Sleep Apnea and/or Narcolepsy complete the Sleep Apnea and/or Narcolepsy Questionnaire(s) in lieu of this one."    

Additionally, although the examiner stated that he reviewed the Veteran's claims file, it does not appear that all of the pertinent evidence of record has been reviewed.  In this regard, VA treatment records relating to the Veteran's sleep apnea in May 2006 note that the Veteran had a non-specified sleep disturbance in May 2006.  The record further reflects that the Veteran's family members reported that he had begun to snore badly, occasionally awakening and appearing to be gasping for air.  The examiner did not discuss this evidence.  Further, the initial date of diagnosis of the Veteran's sleep apnea noted in the examination report is inconsistent insofar as the examiner indicated that the Veteran was first diagnosed with obstructive sleep apnea in January and August 2010.  

Based on the foregoing, the Board finds that the Veteran must be provided with a new VA examination and medical opinion to determine whether the Veteran's current sleep apnea disorder began in service or is otherwise related to complaints of symptomatology during military service.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  The examiner should specifically consider the May 2006 VA treatment records that discuss the possibility of sleep apnea before the initial diagnosis in January 2010, the significance of the Veteran only complaining about shortness of breath once while in service, and lay statements from the Veteran that he has had difficulty sleeping since service because of nightmares of him almost falling overboard.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current obstructive sleep apnea disorder manifested in or is otherwise related to his military service, to include any symptomatology therein.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




